ANDREE LAYTON Roaf, Judge, dissenting. I cannot agree that this court should reverse a case based upon the lack of “standing” by the only named plaintiff in this action. When Halton and Maxwell jointly petitioned to terminate Maxwell’s child support obligation, the words “For Josetta (sic) Halton” were added beneath the caption “State of Arkansas Child Support Enforcement Unit.” The State was the only plaintiff listed on all previous pleadings, motions, and orders. The State’s motion to set aside the “agreed order” thus correctly asserted that it was the real party in interest. Moreover, on March 17, 1997, the court appointed J. Vernon Walker as guardian ad litem (hereinafter “ad litem”) to represent the minor child’s interest in the proceeding. The ad litem subsequently filed a motion that reiterated the arguments made by the State and asked that the agreed order be set aside as void on its face. In his response, Maxwell agreed that his future child-support obligation could not be permanently bargained away, but contended that the State had no authority to proceed on Hal-ton’s behalf. Halton, who apparently had moved to Texas shortly after the agreed order was entered, never appeared at the five hearings held over a nearly two-year span on the State’s motion. Although Halton never appeared for any of the hearings, both the attorney for the State and the ad litem indicated that they had made contact with her in Texas and that she indicated that she would be present and, according to the ad litem, was interested in receiving both future and back support. The State represented that its office had child support cases involving other children of both Halton and Maxwell; that Halton had been on AFDC in 1992, 1993, and 1996 during the course of its involvement with her; that her case came to it as an AFDC case in 1990; that she was not receiving AFDC when the paternity complaint was filed in 1994, or when the agreed order was entered in November 1995; and that the only payment received from Maxwell on this case was $686 from a tax intercept in August 1996. The State further stated that its regulations require that it not close an assigned case without a statement in writing from the client that she wants her case closed and that Halton had not provided such a statement. Ultimately, the chancellor entered an order on February 10, 1998, in which he determined that it was “inappropriate” to allow Maxwell to obtain Halton’s waiver of support without notice to the State. Moreover, the chancellor noted that “any order obtained ceasing child-support until that child reaches eighteen (18) would be a violation of public policy. . . . Child-support is a continuing duty that cannot be bargained away, as was done in this case.” Despite Maxwell’s argument that the State did not have a legal relationship with Halton and therefore lacked standing to pursue an action on her behalf, the chancellor found that the State “had consistently appeared on [Halton’s] behalf and [had] produced some documentation showing that there is a continuing legal relationship between the two parties both pursuant to the statutes . . . and the fact that she had in the past received AFDC benefits.” The chancellor abated child-support from November 15, 1995, until May 15, 1996, and determined that Maxwell’s arrearage totaled $6,525, less credit for the $2,300 he paid to Halton and a $686 tax-intercept credit, leaving a balance due of $3,539. The chancellor set current child-support at $25 per week and ordered that Maxwell pay an additional $25 per week on the arrearage. On appeal, Maxwell argues that the State had no authority or standing to present this matter to the trial court, and therefore the trial court had no authority to set aside the agreed order. Maxwell points out that Halton never appeared at any of the hearings on the State’s motion, despite the court’s directives that she should appear and despite notices from both the State and the ad litem for her to appear. Maxwell further asserts that Halton’s failure to appear or to respond to discovery propounded to her by the ad litem was never adequately explained. Maxwell contends that because Halton never authorized the State to file the motion to set aside the agreed order or to proceed on her behalf, and because Halton’s case was a non-AFDC case and the State failed to produce the contract that Halton allegedly executed with it, the State had no authority to move to set aside the agreed order. The question to be resolved is whether, in the absence of a request from Halton, it was appropriate for the State to proceed in this matter and for the trial court to grant the State’s motion. Although Maxwell correctly contends that the State never produced a written contract between Halton and the State, he does not challenge the State’s authority or standing to initiate the paternity action or its involvement through the entry of the paternity judgment. Significantly, the State of Arkansas was the only plaintiff named in this action, and, contrary to both Maxwell’s and the State’s contentions, the State did not “represent” Halton, because, according to Ark. Code Ann. § 9-14-210(e)(2), (3) (Repl. 1998) and our supreme court, the State attorneys represent only the interests of the State, not the individual assignor of the support rights, and no attorney-client relationship arises out of the State contracts with the custodial parent. State Office of Child Support Enforcem’t v. Terry, 336 Ark. 310, 985 S.W.2d 711 (1999). In Terry, the supreme court further stated: [T]he State is the real party in interest when there has been an assignment of support rights to the State, regardless of whether the custodial parent is receiving public assistance on behalf of the child. . . . The collection of child support ultimately benefits the State by providing for the financial needs of its children, without having to resort to public funds to do so. Thus, regardless of the financial status of the custodial parent, once the child support is assigned to the State, it becomes an obligation owed to the State, not the individual parent, by the noncustodial parent. . . We concur with the reasoning of the Oklahoma Supreme Court in Haney, 850 P.2d 1087, that, once the child support rights are assigned to the State, the State has a pecuniary interest in enforcing those rights even though the amounts collected on behalf of those assignors who are not receiving public assistance will ultimately pass from the State to the assignors and their children. 336 Ark. at 320, 985 S.W.2d at 716-17. Consequently, the State was the only entity with standing in this case because it was the only named plaintiff, and it had a statutorily mandated interest in enforcing child-support rights assigned to it whether or not the custodial parent is a recipient of public assistance. In a case with facts similar to the case at bar, Department of Rev. v. Pericola, 662 So.2d 386 (Fla. Dist. Ct. App. 1995), the District Court of Appeals of Florida held that the state agency had standing to bring an appeal and that the trial court erred in forgiving a father’s child support arrearage upon stipulations signed by the mother and father but not by the state agency, which was a party and had acted on the mother’s behalf in bringing the action. I share the majority’s concern about the conduct of the attorneys for the State in filing and vigorously pursuing this action despite Halton’s failure to cooperate or appear for hearings; in contrast, it took the State four years after receiving the case to file the paternity complaint. However, it is not surprising that the State views itself in the driver’s seat in these cases. The role of public attorneys in child-support enforcement has grown dramatically since the creation in 1975 of the Child Support Enforcement Program under Title IV-D of the Social Security Act. Barbara Glesner Fines, From Representing “Clients” to Serving “Recipients”: Transforming the Role of the IV-D Child Support Enforcement Attorney, 67 Fordham L. Rev. 2155 (1999). The total IV-D child-support caseload grew from 2.1 to 20.1 million between 1976 and 1995. Id. The proportion of non-AFDC Title IV-D cases has likewise grown; such cases now make up nearly half of all IV-D cases. Id. All states participate in the Title IV-D program, and the federal government pays sixty-six percent of state administrative costs. Id. Nearly all states, including Arkansas, now expressly disclaim an attorney-client relationship with parents or children or define the relationship as one in which the child-support-enforcement attorney represents the state or enforcement agency alone. Id. Clearly, under the current law, public policy, and even the caption of the case, this is the State’s case, not Ms. Halton’s. Moreover, although it is unclear from the record before us where, or with whom, the minor child resides, Maxwell does not argue that the State lacks standing because the child is not presently an Arkansas resident, and we need not address that question. To be sure, there are serious public policy questions raised by this federally mandated legislation, and compounded by the State’s current policy in which it no longer even names the custodial parent as a party in its cases. In fact, the Uniform Parentage Act, which has not been adopted in Arkansas, recognizes this problem, and provides that the child, the natural mother, and putative father shall all be made parties to a paternity action. See Unif. Parentage Act § 9, 9B U.L.A. 312 (1987). However, any policy questions raised by Arkansas’s Title IV-D-mandated legislation are certainly beyond this court’s authority to address. Moreover, Ark. Code Ann. § 9-14-105(c)(Repl. 1998) provides that “any person age eighteen (18) or above to whom support was owed during his minority may file a petition for judgment against the non-supporting parent or parents,” giving the child the independent right to pursue uncollected support arrearages upon reaching adulthood. It may well be that Ms. Halton wished to wrest control of this case from the State and to remove it, to the extent that it is possible, from her affairs. However, she failed to properly do so by signing a joint motion which merely added her name at the top. Our rules of civil procedure provide the means by which this can be accomplished, through either substitution, Ark. R. Civ. P. 25, or intervention, Ark. R. Civ. P. 24. It goes without saying that the State would be entitled to notice of the filing of any motions in this regard, as provided by Ark. R. Civ. P. 5. Here, Maxwell’s failure to give notice to the State of the filing of the “joint” motion is a further reason why this case should be affirmed. While the prevailing judges apparently believe that this case should be reversed because the State lacks standing, they do not explain how the only named plaintiff in a case in which the trial court has continuing jurisdiction can be deprived of standing without any notice whatsoever, and in a manner that constitutes a flagrant violation of our procedural rules. If this is a “technical deficiency,” it is a serious one. It also should go without saying that both our trial and appellate courts are required on a regular basis to apply and enforce our rules of procedure, often with dire consequences to the parties before us. This court certainly lacks the authority to either fashion a special rule for these State child support cases or to declare an exemption from our present rules for parties such as Mr. Maxwell. Jennings, J., agrees.